Citation Nr: 1209395	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a blood disorder, diagnosed as qualitative platelet disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The Veteran served on active duty from April to May of 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening service connection for a blood disorder from a previously denied claim.  

In February 2010, a Travel Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In a February 2011 decision, the Board reopened service connection and remanded the issue for de novo review and a VA medical examination.  That was accomplished, and the case was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's blood disorder is shown to be congenital platelet dysfunction.  

2.  Congenital platelet dysfunction clearly and unmistakably pre-existed the Veteran's service and was clearly and unmistakably not aggravated in service by a superimposed injury or disease. 


CONCLUSION OF LAW

Congenital platelet dysfunction was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1111, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination pursuant to remand by the Board in February 2011, and the Board sought an opinion of the Chief of the Veteran's Health Administration (VHA) in November 2011.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not warranted for a congenital or developmental defect.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the current claimed disability and the disease or injury in service.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Veteran contends that, while he had a bleeding problem prior to entering service, a long march during boot camp caused a nosebleed that would not stop.  He testified during the Board hearing in February 2010 that he had a fairly benign problem prior to service, but that during service the disorder worsened to the point where he now had an almost continuous problem with bleeding.  

A review of the Veteran's STRs shows that on examination at entry into active duty, he reported having had excessive bleeding after injury or tooth extraction.  At that time, the physician summarized that the Veteran had "no pathologic bleeding."  STRs showed that the Veteran was treated for a nosebleed and reported having a long history of nose bleeding.  A hematology consultation included the Veteran's report of always having been a "free bleeder."  The consultation assessed qualitative platelet dysfunction that had existed before the Veteran entered the military and that it had not been aggravated by military duty.  The Veteran was recommended for separation.  A medical board report includes an opinion that the qualitative platelet dysfunction had existed prior to service and had not been aggravated by service beyond the normal progression of the disease.  

Post-service medical evidence includes a January 1985 report from a private physician who indicated that the Veteran had been evaluated on multiple occasions for a congenital defect in the way that his platelets function.  Basically, the platelets do not respond to stimuli such as cutting oneself by clumping as normal platelets do, which has caused the Veteran's frequent nose bleeds when, for example, he gets a cold.  It was recommended that a procedure for cauterization of the small vessels inside the nose be explored as a possible way to cut down on the number of nose bleeds.  VA outpatient treatment records dated through February 2010 include reports of treatment for a bleeding disorder, primarily of nosebleeds.  When last evaluated, it was noted that the Veteran bled from the nose when using an over-the-counter nasal spray.  

On February 2011 VA examination, the Veteran was diagnosed as having a platelet storage pool disorder.  The examiner rendered an opinion that this disease is congenital in nature and was not obtained from the military or aggravated while being in the military.  Therefore, the disorder was less likely than not permanently aggravated by service.  

In October 2011, the Board requested a medical expert opinion from VHA regarding whether the Veteran's qualitative platelet dysfunction is a congenital disease and, if so, did it clearly and unmistakably exist prior to service and, if so, whether it clearly and unmistakably not aggravated by service.  Alternatively, the expert was requested to render an opinion regarding whether the qualitative platelet dysfunction was a congenital defect and, if so, is it at least as likely as not that a superimposed disease or injury occurred during service.  

In November 2011, the VHA medical expert responded that the Veteran's qualitative platelet disorder is a congenital disease that unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  The expert's rational was that in service the Veteran had reported being a "free bleeder" his entire life and that he had frequent and excessive, heavy and often difficult to control nosebleeds and easy bruising.  The history given clearly indicated a dysfunction in coagulation that existed prior to enlisting into service.  The Veteran's platelet disorder was diagnosed while he was in service, but it was exceedingly unlikely that the Veteran would have had a different bleeding disorder prior to enlistment, then develop a qualitative platelet disorder while in service.  The expert went on to state that the Veteran did have multiple episodes of nose bleeding while he was enlisted, this would have been a temporary exacerbation of the condition, probably secondary to increased strenuous activity and would not have contributed to making the condition chronically worse beyond what would be expected.  Finally, the expert noted that qualitative platelet disorders were the result of defects in the ability of the platelets to function properly, but that congenital platelet disorders were not typically referred to as diseases in the medical literature.  The National Institute of Health did list several qualitative platelet disorders in their genetic and rare disease information center.  

The Veteran's qualitative platelet disorder was not actually noted on examination at entry into service, as the findings on examination that the Veteran had no bleeding pathology.  The remaining evidence of record, however, clearly demonstrates that the Veteran has a congenital disability that existed prior to active duty.  

The law precludes service connection for a congenital or developmental defect, except where there is a superimposed injury or disease, but does not preclude service connection for diseases of congenital or familial origin, if aggravated in service.  The evidence of record establishes that the Veteran's qualitative platelet disorder is congenital in origin.  The Board must therefore determine whether the Veteran's congenital disorder is a "disease" as defined for VA purposes or a "defect" as defined for VA purposes.  In the November 2011 opinion, the VHA doctor specifically stated that congenital platelet disorders are not typically referred to as diseases in the medical literature, while listed in the genetic and rare disease information center of the National Institutes of Health.  Thus the Veteran's platelet disorder is considered a congenital or developments defect, not a disease.  Service connection for this congenital defect is precluded by law, unless there is superimposed disease or injury.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  

The Veteran contends that, if the condition for which he seeks service connection were present prior to his service, the disorder was aggravated during service.  As set forth above, the evidence clearly and unmistakably establishes that qualitative platelet disorder was present prior to the Veteran's service and that the disability was not aggravated beyond the natural progress of the disease while he was on active duty, rebutting the presumption of soundness.  38 U.S.C.A. § 1111.  In this case, the evidence establishes that the pre-existing condition did not constitute an "injury" or a "disease" for VA purposes, so the Veteran is not entitled to service connection under 38 U.S.C.A. § 1111, even if there is no evidence to rebut a contention that there was "aggravation" of the congenital defects in service.  Therefore, the Veteran may only be entitled to service connection for the congenital defect, if there was a superimposed injury in service.  VAOPGCPREC 82-90. 

The VHA expert indicated that the nosebleeds noted while the Veteran was on active duty were temporary exacerbations of the condition that would not have contributed to making the condition worse beyond what would be expected.  This is in agreement with the findings of the medical board proceeding that the Veteran underwent while he was on active duty.  

The Board must stress that the medical questions presented in this case are complex, including the question of whether the underlying disorder is a "disease" or "defect," and whether there was "aggravation" or a "superimposed injury" during service.  The Board does not question the Veteran's observation of symptoms during service, and his contentions are considered credible.  However, to address the complex medical matters listed above, a medical opinion can only be considered competent if the individual rendering it has medical training, credentials, or other experience.  Here, the Veteran has not been shown to have any medical background whatsoever.  Accordingly, his lay opinion does not constitute competent evidence and has no probative value.  38 C.F.R. § 3.159(a)(2).

Thus, the preponderance of the evidence establishes that there was a congenital defect and no superimposed disease or injury in service.  Since service connection for a congenital defect is allowable under the law only to the extent of disability due to superimposed disease or injury, the claim for service connection for the  congenital qualitative platelet disorder is denied.  38 U.S.C.A. § 7105(b).


ORDER

Service connection for a blood disorder, diagnosed as qualitative platelet disorder, is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


